Title: To George Washington from François-Joseph-Paul, comte de Grasse-Tilly, 31 October 1781
From: Grasse-Tilly, François-Joseph-Paul, comte de
To: Washington, George


                  
                     
                        c.31 Oct. 1781
                     
                  
                  Je vois la reclamation que le Lord Cornwallis fait de deux especes de parlementaire que j’ay arrêté, l’un Sortant de la Riviere de James, et l’autre qui étoit chargé de differents officiers et de quantité de malades.  Ces Batimens étant Sans papiers en regle, ils Sont non seulement confiscables; mais même dans l’exactitude ils pourroient etre regardes comme forbans et traités comme tels, n’étant pas permis a qui que ce Soit d’être a la mer Sans être muny de papiers en regle; voila ce qui m’a authorisé a en faire la confiscation et elle est même en réprésaille Sur un Parlementaire françois venant avec Ses papiers en regle de la côte de Guinée et trouvé dans le golfe de Gascogne devant aller en Angleterre.  Il y fut conduit et declaré de bonne prise, mais je n’ay point regardé ce trait d’authorité: je ne regarde Seulement que ces deux Parlementaires Sont Sans papiers, Sans liste de prisonniers échangés, Sans passeports quelconque et ils ne peuvent jamais etre regardés comme Parlementaires, puis qu’ils n’ont jamais pû me prouver papiers justificatifs de quelle nation ils étoient.  
                  2º Un Parlementaire ne doit point avoir de marchandise a Son bord: le premier avoit des pieces de nature propres a des mats de fregatte, le Second, quantité de marchandises Seches, Souliers, toiles, quincaillerie, &a. tous motifs qui m’authorisent a les retenir Sans crainte d’enfraindre les droits des gens que je respecte plus que personne au monde, puisque j’ay proposé aux officiers commandants aux Colonies d’établir le même cartel dans ces pasages que celuy que nos Roys respectifs ont établi en Europe. 
                  a true copy 
                  
                                       
                            James McHenry
                            Majr & aide de camp to MajrGenl the Marquise de la 
Fayette
                        